                       Case 1:19-cv-06908-AJN Document 39 Filed 03/26/20 Page 1 of 1
            THE WEITZ LAW FIRM, P.A.
                                                                                    Bank of America Building
                                                                               18305 Biscayne Blvd., Suite 214
                                                                                    Aventura, Florida 33160

            March 26, 2020

            VIA CM/ECF
            Honorable Judge Alison J. Nathan
            United States District Court
            Southern District of New York
            40 Foley Square
            New York, New York 10007-1312

                           Re:     Velasquez v. 44 Water Street, Inc., d/b/a Da Vinci Pizzeria, et al
                                   Case 1:19-cv-06908-AJN

            Dear Judge Nathan:

                   The undersigned represents the Plaintiff in the above-captioned case matter.

                 Pursuant to Order [D.E. 38] which states that Plaintiff, in making an extension request, must
         indicate whether Defendants consents and, if not, the reasons given by Defendants for refusing
         consent, Plaintiff’s counsel states he is putting all his cases on hold and seeks a thirty (30) day stay
SO
         of all deadlines due to the ongoing health crisis caused by the COVID-19 pandemic, and the
ORDERED.
         tumultuous economic effects it is causing to virtually all businesses open to the public, including
         complete closures, such as the business involved in this matter.

                    The undersigned has conferred with counsel for Defendants who has consented to the filing
            of this motion.

                   The Court may wish to note that this is undersigned counsel's second request to stay this
            matter. Thank you for your consideration of this request.

                                                         Sincerely,

                                                         By: /S/ B. Bradley Weitz             .
                                                             B. Bradley Weitz, Esq. (BW 9365)
                                                             THE WEITZ LAW FIRM, P.A.
                                                             18305 Biscayne Blvd., Suite 214
                                                             Aventura, Florida 33160
                                                             Tel.: (305) 949-7777
                                                             Fax: (305) 704-3877
                                                             Email: bbw@weitzfirm.com

                                 3/30/20
